Exhibit 10.1

 
Execution Copy
 


 


 


 


 


 
SHARE EXCHANGE AGREEMENT
 
by and among
 
HALYCON JETS HOLDINGS, INC.
 
and
 
THE SHAREHOLDERS OF ALLIANCE NETWORK COMMUNICATIONS, INC.
 


 
Dated as of July 1, 2009
 
 
 

--------------------------------------------------------------------------------


 
 
 


TABLE OF CONTENTS


 

 Article I - Exchange of Shares 1  
1.1
Share Exchange
1
 
1.2
Closing
1
  Article II - Representations and Warranties of the Shareholders 2  
2.1
Good Title
2
 
2.2
Pre-emptive Rights
2
 
2.3
Organization
2
 
2.4
Power and Authority
2
 
2.5
No Conflicts
2
 
2.6
Litigation
2
 
2.7
No Finder’s Fee
2
 
2.8
Purchase Entirely for Own Account
3
 
2.9
Available Information
3
 
2.10
Non-Registration
3
 
2.11
Legends
3
 Article III - Representations and Warranties Regarding ANC 4  
3.1
Organization, Standing and Power
4
 
3.2
ANC Subsidiaries; Equity Interests
4
 
3.3
Capital Structure
4
 
3.4
No Conflicts; Consents
5
 
3.5
Taxes
5
 
3.6
Benefit Plans
6
 
3.7
Litigation
6
 
3.8
Compliance with Applicable Laws
6
 
3.9
Brokers; Schedule of Fees and Expenses
6
 
3.10
Contracts
6
 
3.11
Title to Properties
7
 
3.12
Intellectual Property
7
 
3.13
Labor Matters
7
 
3.14
Insurance
7
 
3.15
Foreign Corrupt Practices
7
 
3.16
Financial Statements; Liabilities
7
 
3.17
Transactions with Affiliates and Employees
8
 
3.18
Solvency
8
 
3.19
Investment Company
8
 
3.20
Absence of Certain Changes or Events
8
 
3.21
Disclosure
9
 
3.22
Information Supplied
9
 
3.23
No Undisclosed Events, Liabilities, Developments or Circumstances
10
 
3.24
No Additional Agreements
10
 Article IV - Representations and Warranties of HJH 10  
4.1
Organization, Standing and Power
10
 
4.2
Subsidiaries; Equity Interests
10
 
4.3
Capital Structure
10
 
4.4
Authority; Execution and Delivery; Enforceability
11
 
4.5
No Conflicts; Consents
11
 
4.6
SEC Documents; Undisclosed Liabilities
12
 
4.7
Taxes
12
 
4.8
Absence of Changes in Benefit Plans
13
 
4.9
ERISA Compliance; Excess Parachute Payments
13
 
4.10
Litigation
13
 
4.11
Compliance with Applicable Laws
13
 
4.12
Contracts
13
 
4.13
Title to Properties
14
 
4.14
Intellectual Property
14
 
4.15
Labor Matters
14
 
4.16
Foreign Corrupt Practices
14
 
4.17
Transactions With Affiliates and Employees
14
 
4.18
Solvency
14
 
4.19
Investment Company
15
 
4.20
Absence of Certain Changes or Events
15
 
4.21
Disclosure
16
 
4.22
Information Supplied
16
 
4.23
Certain Registration Matters
16
 
4.24
Listing and Maintenance Requirements
16
 
4.25
No Undisclosed Events, Liabilities, Developments or Circumstances
16
 
4.26
No Additional Agreements
17
 Article V - Conditions to Closing 17  
5.1
HJH Conditions Precedent
17
 
5.2
ANC and Shareholders Conditions Precedent
18
 Article VI - Covenants 20  
6.1
Preparation of the 14f-1 Notice; Blue Sky Laws
20
 
6.2
Public Announcements
20
 
6.3
Fees and Expenses
20
 
6.4
Continued Efforts
20
 
6.5
Exclusivity
20
 
6.6
Filing of 8-K
21
 
6.7
Furnishing of Information
21
 
6.8
Access
21
 
6.9
Preservation of Business
21
 Article VII - Miscellaneous 21  
7.1  
Notices
21  
7.2
Amendments; Waivers; No Additional Consideration
22
 
7.3
Termination
22
 
7.4
Replacement of Securities
22
 
7.5
Remedies
23
 
7.6
Interpretation
23
 
7.7
Severability
23
 
7.8
Counterparts; Facsimile Execution
23
 
7.9
Entire Agreement; Third Party Beneficiaries
23
 
7.10
Governing Law
23
 
7.11
Assignment
24

 
 
 
 
1

--------------------------------------------------------------------------------


 




SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of July 1, 2009, is
by and among Halcyon Jets Holdings, Inc., a Delaware corporation (“HJH”) and the
shareholders of Alliance Network Communications, Inc. listed on Annex B to this
Agreement, a Nevada corporation (“ANC”) (each individually a “Shareholder” and
collectively the “Shareholders”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively, as the “Parties.”
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed to them in Annex A hereto.
 
BACKGROUND
 
A.           ANC has 1,000,000 shares of common stock, no par value (the “ANC
Stock”) issued and outstanding, all of which are held by the Shareholders. Each
Shareholder is the record and beneficial owner of the number of shares of ANC
Stock set forth opposite such Shareholder’s name on Annex B to this Agreement.
Each Shareholder has agreed to transfer all of his, her or its (hereinafter
“its”) shares of ANC Stock in exchange for a number of newly issued shares of
the common stock, $.001 par value, of HJH (the “HJH Stock”) that will, in the
aggregate, constitute 91.4 % of the issued and outstanding capital stock of HJH
as of and immediately after the Closing. The number of shares of HJH Stock to be
received by each Shareholder is listed opposite each such Shareholder’s name on
Annex B. The aggregate number of shares of HJH Stock that is reflected on Annex
B is referred to in this Agreement as the “Shares”.
 
B.           The exchange of ANC Stock for HJH Stock is intended to constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended.
 
C.           The Board of Directors of each of HJH and ANC has determined that
it is desirable to effect the plan of reorganization and share exchange.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
1.1. Share Exchange. At the Closing, each Shareholder shall sell, transfer,
convey, assign and deliver to HJH its ANC Stock, free and clear of all Liens, in
exchange for the HJH Stock listed on Annex B opposite such Shareholder’s name.
 
1.2. Closing. The closing (the “Closing”) of the transactions contemplated
hereby (the “Transactions ”) shall take place at HJH’s offices commencing at
9:00 a.m. local time on the second business day following the satisfaction or
waiver of all conditions to the obligations of the Parties to consummate the
Transactions (other than conditions with respect to actions that the respective
parties will take at Closing) or such other date and time as the Parties may
mutually determine (the “Closing Date”).
 
 
 
2

--------------------------------------------------------------------------------


 
ARTICLE II
Representations and Warranties of the Shareholders
 
Each of the Shareholders hereby severally (and not jointly) represents and
warrants to HJH with respect to itself, as follows:
 
2.1. Good Title.  The Shareholder is the record and beneficial owner, and has
good title to its ANC Stock, with the right and authority to sell and deliver
such ANC Stock. Upon delivery of any certificate or certificates duly assigned,
representing the same as herein contemplated and/or upon registering of HJH as
the new owner of such ANC Stock in the share register of ANC, HJH will receive
good title to such ANC Stock, free and clear of all Liens.
 
2.2. Pre-emptive Rights. The Shareholder has no pre-emptive rights or any other
rights to acquire any ANC Stock that have not been waived or exercised.
 
2.3. Organization. If an entity, the Shareholder is duly organized and validly
existing in its jurisdiction of organization and in good standing under the laws
of the jurisdiction of its organization.
 
2.4. Power and Authority. The Shareholder has the legal power, capacity and
authority to execute and deliver this Agreement and each Transaction Document to
be delivered by it hereunder and to perform its obligations hereunder and
thereunder, and to consummate the Transactions. All acts required to be taken by
the Shareholder to enter into this Agreement, to deliver each Transaction
Document to which it is a party and to carry out the Transactions have been
properly taken. This Agreement constitutes a legal, valid and binding obligation
of the Shareholder, enforceable against such Shareholder in accordance with the
terms hereof.
 
2.5. No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by such Shareholder of its obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or Governmental Entity under any Laws; (b) will not violate any Laws
applicable to the Shareholder and (c) will not violate or breach any contractual
obligation to which such Shareholder is a party.
 
2.6. Litigation. There is no pending proceeding against the Shareholder that
involves the Shares or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement and, to the knowledge of the
Shareholder, no such proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such proceeding.
 
2.7. No Finder’s Fee. The Shareholder has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions.
 
2.8. Purchase Entirely for Own Account. The HJH Stock proposed to be acquired by
the Shareholder hereunder will be acquired for investment for its own account,
and not with a view to the resale or distribution of any part thereof, and such
Shareholder has no present intention of selling or otherwise distributing the
HJH Stock, except in compliance with applicable securities laws.
 
 
3

--------------------------------------------------------------------------------


 
 
 
2.9. Available Information. The Shareholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of investment in HJH and has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the HJH Stock.
 
2.10. Non-Registration. The Shareholder understands that the HJH Stock has not
been registered under the Securities Act and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Shareholder’s representations as expressed herein. The Shareholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  The non-registration shall have no prejudice
with respect to any rights, interests, benefits and entitlements attached to the
HJH Stock in accordance with HJH’s formation documents or the laws of its
jurisdiction of incorporation.
 
2.11. Legends. The Shareholder hereby agrees with HJH that the HJH Stock will
bear the following legend or one that is substantially similar to the following
legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
Additionally, the HJH Stock will bear any legend required by the “blue sky” laws
of any state to the extent such laws are applicable to the securities
represented by the certificate so legended.
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
ARTICLE III
Representations and Warranties Regarding ANC
 
Each of the Shareholders separately represents and warrants as follows to HJH
with respect to ANC:
 
3.1. Organization, Standing and Power. ANC is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect ANC, a material adverse effect on ANC to perform its obligations
under this Agreement or on the ability of ANC to consummate the Transactions (an
“ANC Material Adverse Effect”). ANC is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties make such qualification necessary except where the failure to so
qualify would not reasonably be expected to have an ANC Material Adverse Effect.
ANC has delivered to HJH true and complete copies of ANC’s Constituent
Instruments, and the comparable charter, organizational documents and other
constituent instruments of each of its subsidiaries, in each case as amended
through the date of this Agreement.
 
3.2. ANC Subsidiaries; Equity Interests.  ANC does not as of the date of this
Agreement own, directly or indirectly, any capital stock or other securities of,
or have any beneficial ownership interest in, or hold any equity or similar
interest, or have any investment in any corporation, limited liability company,
partnership, limited partnership, joint venture or other company, person or
other entity.
 
3.3. Capital Structure. The authorized capital stock of ANC consists of One
Million (1,000,000) shares of common stock without par value, all of which is
issued and outstanding and held by the Shareholder in the amounts indicated on
Annex B.  All outstanding shares of the capital stock of ANC are validly issued,
fully paid and nonassessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of any applicable
corporate Laws, ANC’s charter documents, or any Contract to which ANC Companies
are a party or otherwise bound. There are not any bonds, debentures, notes or
other indebtedness of ANC having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of capital stock of ANC may vote (“Voting ANC Debt”). As of the date of
this Agreement, there are not any options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which ANC is a party or by which it is bound (a)
obligating ANC to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other equity interests in, or any
security convertible or exercisable for or exchangeable into any capital stock
of or other equity interest in, ANC or any Voting ANC Debt, (b) obligating ANC
to issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (c) that give any
person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of ANC. As of the date of this Agreement, there are not any outstanding
contractual obligations of ANC to repurchase, redeem or otherwise acquire any
shares of capital stock of ANC.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the sale of ANC
Stock. There are no stockholders agreements, voting agreements or other similar
agreements with respect to ANC’s capital stock to which ANC is a party or
between or among any of ANC’s stockholders.
 
 
 
5

--------------------------------------------------------------------------------


 
 
3.4. No Conflicts; Consents.
 
(a) The consummation of the Transactions and compliance with the terms hereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of ANC under, any provision of (i) ANC's charter documents,
(ii) any Contract to which ANC is a party or by which any of its properties or
assets is bound or (iii) subject to the filings and other matters referred to in
Section 3.4(b), any material judgment, order or decree or material Law
applicable to ANC or its properties or assets, including without limitation, the
ANC Stock, other than, in the case of clauses (ii) and (iii) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have an ANC Material Adverse Effect.
 
(b) Except for required filings with the SEC and applicable “Blue Sky” or state
securities commissions, no Consent of, or registration, declaration or filing
with, or permit from, any Governmental Entity is required to be obtained or made
by or with respect to ANC in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
3.5. Taxes.
 
(a) ANC has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have an ANC Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have an
ANC Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of ANC know of no basis for any such claim.
 
(b) The ANC Financial Statements reflect an adequate reserve for all Taxes
payable by ANC (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against ANC, and no
requests for waivers of the time to assess any such Taxes are pending, except to
the extent any such deficiency or request for waiver, individually or in the
aggregate, has not had and would not reasonably be expected to have an ANC
Material Adverse Effect.
 
3.6. Benefit Plans. ANC does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of ANC (collectively, the “ANC Benefit Plans”). As of the
date of this Agreement, there is not any severance or termination agreements or
arrangements between ANC and any current or former employee, officer or director
of ANC, nor does ANC have any general severance plan or policy.
 
 
 
6

--------------------------------------------------------------------------------


 
3.7. Litigation. There is no Action against or affecting ANC or any of its
properties which (a) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Shares or (b) could, if there
were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in an ANC Material Adverse Effect. Neither ANC,
nor any director or officer of ANC (in his or her capacity as such), is or has
been the subject of any Action involving a claim or violation of or liability
under central or provincial securities laws or a claim of breach of fiduciary
duty.
 
3.8. Compliance with Applicable Laws. ANC is in compliance with all applicable
Laws, including those relating to occupational health and safety and the
environment, except for instances of noncompliance that, individually and in the
aggregate, have not had and would not reasonably be expected to have an ANC
Material Adverse Effect. ANC has not received any written communication during
the two years preceding the date of this Agreement from a Governmental Entity
that alleges that it is not in compliance in any material respect with any
applicable Law. This Section 3.8 does not relate to matters with respect to
Taxes, which are the subject of Section 3.5.
 
3.9. Brokers; Schedule of Fees and Expenses. No broker, investment banker,
financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of ANC.
 
3.10. Contracts. Except as set forth on Schedule 3.10, there are no Contracts
that are material to the business, properties, assets, condition (financial or
otherwise), results of operations or prospects of ANC taken as a whole. ANC is
not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Contract to which it is a party or by which
it or any of its properties or assets are bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in an ANC Material Adverse Effect.
 
3.11. Title to Properties. ANC does not own any real property. ANC has
sufficient title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of its businesses. All such assets and properties,
other than assets and properties in which ANC has leasehold interests, are free
and clear of all Liens, except for Liens that, in the aggregate, do not and will
not materially interfere with the ability of ANC to conduct business as
currently conducted.
 
3.12. Intellectual Property. ANC owns, or is validly licensed or otherwise has
the right to use, all Intellectual Property Rights which are material to the
conduct of the business of ANC, as set forth on Schedule 3.12. There are no
claims pending or, to the knowledge of the Shareholders, threatened that ANC is
infringing or otherwise adversely affecting the rights of any person with regard
to any Intellectual Property Right. To the best knowledge of the Shareholders,
no person is infringing the rights of ANC with respect to any Intellectual
Property Right.
 
3.13. Labor Matters. There are no collective bargaining or other labor union
agreements to which ANC is a party or by which it is bound. No material labor
dispute exists or, to the best knowledge of ANC, is imminent with respect to any
of the employees of ANC.
 
3.14. Insurance. Except as set forth on Schedule 3.14, ANC is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which ANC
is engaged and in the geographic areas where it engages in such businesses. ANC
has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for ANC’s respective lines of business.
 
 
 
7

--------------------------------------------------------------------------------


 
 
3.15. Foreign Corrupt Practices. Neither ANC nor, to the Shareholders’ best
knowledge, any director, officer, agent, employee or other person acting on
behalf of any of ANC has, in the course of its actions for, or on behalf of, ANC
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
3.16. Financial Statements; Liabilities.
 
(a) ANC or will has deliver to HJH its audited consolidated financial statements
for the period ended April 30, 2009 (the “ANC Financial Statements”) The ANC
Financial Statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated. The ANC Financial Statements fairly present in all material respects
the financial condition and operating results of ANC, as of the dates, and for
the periods, indicated therein.
 
(b) ANC does not have any material liabilities or obligations, contingent or
otherwise, other than (a) liabilities incurred in the ordinary course of
business subsequent to April 30, 2009 and (b) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the ANC Financial
Statements, which, in both cases, individually and in the aggregate, would not
be reasonably expected to result in an ANC Material Adverse Effect.
 
3.17. Transactions with Affiliates and Employees . Except as set forth on
Schedule 3.17, none of the officers or directors of ANC and, to the knowledge of
the Shareholders, none of the employees of ANC is presently a party to any
transaction with ANC (other than for services as employees, officers and
directors), including any Contract or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Shareholders, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
 
3.18. Solvency. Based on the financial condition of ANC as of the Closing Date
(and assuming that the Closing shall have occurred), (a) ANC’s fair saleable
value of its assets exceeds the amount that will be required to be paid on or in
respect of ANC’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (b) ANC’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by ANC, and projected capital requirements and capital availability
thereof, and (c) the current cash flow of ANC, together with the proceeds ANC
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. ANC does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
3.19. Investment Company. ANC is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
3.20. Absence of Certain Changes or Events. Except as disclosed in the ANC
Financial Statements, from April 30, 2009 to the date of this Agreement, ANC has
conducted its business only in the ordinary course, and during such period that
has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of ANC, except changes in the ordinary course of business that have not
caused, in the aggregate, an ANC Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have an ANC Material Adverse Effect;
 
 
8

--------------------------------------------------------------------------------


 
 
(c) any waiver or compromise by ANC of a valuable right or of a material debt
owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by ANC, except in the ordinary course of business and the
satisfaction or discharge of which would not have an ANC Material Adverse
Effect;
 
(e) any material change to a material Contract by which ANC or any of its
respective assets is bound or subject;
 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by ANC, with respect to any of its material properties or assets, except liens
for taxes not yet due or payable and liens that arise in the ordinary course of
business and do not materially impair ANC’s ownership or use of such property or
assets;
 
(g) any loans or guarantees made by ANC to or for the benefit of its employees,
officers or directors, or any members of their immediate families, or any loans
or advances to any persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivision other than travel
advances and other advances made in the ordinary course of its business;
 
(h) any alteration of ANC’s method of accounting or the identity of its
auditors;
 
(i) any declaration or payment of dividend or distribution of cash or other
property to the Shareholders or any purchase, redemption or agreements to
purchase or redeem any ANC Stock;
 
(j) any issuance, sale, disposition or encumbrance of equity securities to any
officer, director or affiliate, except pursuant to existing ANC Stock option
plans, or any change in their outstanding shares of capital stock or their
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; or
 
(k) any arrangement or commitment by ANC to do any of the things described in
this Section 3.21.
 
3.21. Disclosure. Neither ANC nor any person acting on its behalf has provided
the Shareholders or their agents or counsel with any information that it
believes constitutes material, non-public information except insofar as the
existence and terms of the proposed transactions hereunder may constitute such
information and except for information that will be disclosed by HJH under a
current report on Form 8-K filed within four business days after the Closing.
All disclosure provided to the Shareholders regarding ANC, its business and the
Transactions, furnished by or on behalf of ANC (including ANC’s representations
and warranties set forth in this Agreement) is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
3.22. Information Supplied. None of the information supplied or to be supplied
by ANC for inclusion or incorporation by reference in the 14f-1 Notice, at the
date it is first mailed to HJH’s stockholders, contains any untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
 
3.23. No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to ANC, or its business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by ANC under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by ANC of its ANC
Stock and which has not been publicly announced.
 
3.24. No Additional Agreements. ANC has no agreement or understanding with the
Shareholders with respect to the Transactions other than as specified in this
Agreement.
 
 
9

--------------------------------------------------------------------------------


 
 
ARTICLE IV
Representations and Warranties of HJH
 
HJH represents and warrants as follows to the Shareholders and ANC:
 
4.1. Organization, Standing and Power. HJH is duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on HJH, a material adverse effect on the ability of HJH to
perform its obligations under this Agreement or on the ability of HJH to
consummate the Transactions (a “ HJH Material Adverse Effect”). HJH is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties makes such qualification necessary
and where the failure to so qualify would reasonably be expected to have a HJH
Material Adverse Effect. HJH has delivered to ANC true and complete copies of
the HJH Charter and the HJH Bylaws.
 
4.2. Subsidiaries; Equity Interests. HJH does not own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person except for Halcyon Jets, Inc., a
wholly-owned subsidiary.
 
4.3. Capital Structure. The authorized capital stock of HJH consists of
300,000,000 shares of common stock, $0.001 par value, 21,000 shares of Series A
Preferred stock, and 9,979,000 shares of undesignated preferred stock, $0.001
par value. As of the date hereof (a) 25,646,667 shares of HJH’s common stock are
issued and outstanding, (b) 21,000 shares of preferred stock are issued and
outstanding, and (c) no shares of HJH’s common stock or preferred stock are held
by HJH in its treasury. No shares of capital stock or other voting securities of
HJH were issued, reserved for issuance or outstanding. All outstanding shares of
the capital stock of HJH are, and all such shares that may be issued prior to
the date hereof will be when issued, duly authorized, validly issued, fully paid
and nonassessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of Delaware general corporation
law, the HJH Charter, the HJH Bylaws or any Contract to which HJH is a party or
otherwise bound. There are not any bonds, debentures, notes or other
indebtedness of HJH having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of HJH’s common stock may vote (“Voting HJH Debt”). As of the date of
this Agreement, there are not any options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which HJH is a party or by which it is bound (a)
obligating HJH to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other equity interests in, or any
security convertible or exercisable for or exchangeable into any capital stock
of or other equity interest in, HJH or any Voting HJH Debt, (b) obligating HJH
to issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (c) that give any
person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of HJH. As of the date of this Agreement, there are not any outstanding
contractual obligations of HJH to repurchase, redeem or otherwise acquire any
shares of capital stock of HJH. HJH is not a party to any agreement granting any
securityholder of HJH the right to cause HJH to register shares of the capital
stock or other securities of HJH held by such securityholder under the
Securities Act.  No further approval or authorization of any stockholder, the
Board of Directors or others is required for the issuance of the HJH
Stock.  There are no stockholders agreements, voting agreements or other similar
agreements with respect to HJH’s capital stock to which HJH is a party or, to
the knowledge of HJH, between or among any of the HJH’s stockholders.
 
4.4. Authority; Execution and Delivery; Enforceability. The execution and
delivery by HJH of this Agreement and the consummation by HJH of the
Transactions have been duly authorized and approved by the Board of Directors of
HJH and no other corporate proceedings on the part of HJH are necessary to
authorize this Agreement and the Transactions. This Agreement constitutes a
legal, valid and binding obligation of HJH, enforceable against HJH in
accordance with the terms hereof.
 
 
10

--------------------------------------------------------------------------------


 
 
4.5. No Conflicts; Consents.
 
(a) The execution and delivery by HJH of this Agreement does not, and the
consummation of Transactions and compliance with the terms hereof will not,
contravene, conflict with or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of HJH under, any provision of (i) the
HJH Charter or HJH Bylaws, (ii) any material Contract to which HJH is a party or
by which any of its properties or assets is bound or (iii) subject to the
filings and other matters referred to in Section 4.5(b), any material order or
material Law applicable to HJH or its properties or assets, other than, in the
case of clauses (ii) and (iii) above, any such items that, individually or in
the aggregate, have not had and would not reasonably be expected to have a HJH
Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
HJH in connection with the execution, delivery and performance of this Agreement
or the consummation of the Transactions, other than the filing with the SEC of
the 14f-1 Notice and filings under state “blue sky” laws, as may be required in
connection with this Agreement and the Transactions.
 
4.6. SEC Documents; Undisclosed Liabilities.
 
(a) HJH has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC since August 31, 2007, pursuant to
Sections 13(a), 14(a) and 15(d) of the Exchange Act (the “ SEC Reports ”).
 
(b) As of its respective filing date, each SEC Report complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Report. Except to the
extent that information contained in any SEC Report has been revised or
superseded by a later SEC Report, none of the SEC Reports contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of HJH included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the U.S. generally accepted accounting principles (except, in
the case of unaudited statements, as permitted by the rules and regulations of
the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the consolidated
financial position of HJH and its consolidated subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods shown (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
4.7. Taxes.
 
(a) HJH has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a HJH Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, has
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a HJH
Material Adverse Effect.
 
(b) The most recent financial statements contained in the SEC Reports reflect an
adequate reserve for all Taxes payable by HJH (in addition to any reserve for
deferred Taxes to reflect timing differences between book and Tax items) for all
Taxable periods and portions thereof through the date of such financial
statements. No deficiency with respect to any Taxes has been proposed, asserted
or assessed against HJH, and no requests for waivers of the time to assess any
such Taxes are pending, except to the extent any such deficiency or request for
waiver, individually or in the aggregate, has not had and would not reasonably
be expected to have a HJH Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of HJH. HJH is not bound by any agreement with respect to
Taxes.
 
4.8. Absence of Changes in Benefit Plans. From the date of the most recent
audited financial statements of HJH (the “HJH Financial Statements”) to the date
of this Agreement, there has not been any adoption or amendment in any material
respect by HJH of any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of HJH. As of the date of this Agreement, there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between HJH and any current or former employee, officer or director
of HJH, nor does HJH have any general severance plan or policy.
 
4.9. ERISA Compliance; Excess Parachute Payments. Except as set forth on
Schedule 4.9, HJH does not, and since its inception never has, maintained or
contributed to any “employee pension benefit plans” (as defined in Section 3(2)
of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other HJH Benefit Plan for the benefit of any current or former
employees, consultants, officers or directors of HJH.
 
4.10. Litigation. Except as disclosed in the SEC Reports, there is no Action
against or affecting HJH or any of its respective properties which (a) adversely
affects or challenges the legality, validity or enforceability of either of this
Agreement or the Shares or (b) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
HJH Material Adverse Effect. Neither HJH, nor any director or officer thereof
(in his or her capacity as such), is or has been the subject of any Action
involving a claim or violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.
 
4.11. Compliance with Applicable Laws. Except as disclosed in the SEC Reports
HJH is in compliance with all applicable Laws, including those relating to
occupational health and safety and the environment, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a HJH Material Adverse Effect. HJH has not
received any written communication during the past two years from a Governmental
Entity that alleges that it is not in compliance in any material respect with
any applicable Law. HJH is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a HJH Material Adverse Effect. This
Section 4.11 does not relate to matters with respect to Taxes, which are the
subject of Section 4.7.
 
 
11

--------------------------------------------------------------------------------


 
 
4.12. Contracts. Except as disclosed in the SEC Reports, there are no Contracts
that are material to the business, properties, assets, condition (financial or
otherwise), results of operations or prospects of HJH taken as a whole. HJH is
not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Contract to which it is a party or by which
it or any of its properties or assets is bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a HJH Material Adverse Effect.
 
4.13. Title to Properties. HJH has good title to, or valid leasehold interests
in, all of its properties and assets used in the conduct of its businesses. All
such assets and properties, other than assets and properties in which HJH has
leasehold interests, are free and clear of all Liens, except for Liens that, in
the aggregate, do not and will not materially interfere with the ability of HJH
to conduct business as currently conducted. HJH has complied in all material
respects with the terms of all material leases to which it is a party and under
which it is in occupancy, and all such leases are in full force and effect. HJH
enjoys peaceful and undisturbed possession under all such material leases.
 
4.14. Intellectual Property. Except as disclosed in the SEC Reports, HJH does
not own, nor is validly licensed nor otherwise has the right to use, any
Intellectual Property Rights. No claims are pending or, to the knowledge of HJH,
threatened that HJH is infringing or otherwise adversely affecting the rights of
any person with regard to any Intellectual Property Right.
 
4.15. Labor Matters. There are no collective bargaining or other labor union
agreements to which HJH is a party or by which it is bound. No material labor
dispute exists or, to the knowledge of HJH, is imminent with respect to any of
the employees of HJH.
 
4.16. Foreign Corrupt Practices. Neither HJH, nor to HJH’s knowledge, any
director, officer, agent, employee or other person acting on behalf of HJH has,
in the course of its actions for, or on behalf of, HJH (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
4.17. Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of HJH and, to the knowledge of HJH,
none of the employees of HJH is presently a party to any transaction with HJH
(other than for services as employees, officers and directors), including any
Contract or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of HJH, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
4.18. Solvency. Based on the financial condition of HJH as of the Closing Date
(and assuming that the Closing shall have occurred), (a) HJH’s fair saleable
value of its assets exceeds the amount that will be required to be paid on or in
respect of HJH’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (b) HJH’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by HJH, and projected capital requirements and capital availability
thereof, and (c) the current cash flow of HJH, together with the proceeds HJH
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. HJH does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
4.19. Investment Company. HJH is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
4.20. Absence of Certain Changes or Events. From the date of the HJH Financial
Statements to the date of this Agreement, HJH has conducted its business only in
the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of HJH from that reflected in the HJH Financial Statements, except
changes in the ordinary course of business that have not caused, in the
aggregate, a HJH Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a HJH Material Adverse Effect;
 
(c) any waiver or compromise by HJH of a valuable right or of a material debt
owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by HJH, except in the ordinary course of business and the
satisfaction or discharge of which would not have a HJH Material Adverse Effect;
 
(e) any material change to a material Contract by which HJH or any of its assets
is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or shareholder;
 
(g) any resignation or termination of employment of any officer of HJH;
 
(h) any mortgage, pledge, transfer of a security interest in or lien created by
HJH with respect to any of its material properties or assets, except liens for
taxes not yet due or payable and liens that arise in the ordinary course of
business and that do not materially impair HJH’s ownership or use of such
property or assets;
 
(i) any loans or guarantees made by HJH to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;
 
 
12

--------------------------------------------------------------------------------


 
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of HJH’s capital stock, or any direct or indirect redemption, purchase,
or other acquisition of any of such stock by HJH;
 
(k) any alteration of HJH’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing HJH Stock option plans; or
 
(m) any arrangement or commitment by HJH to do any of the things described in
this Section 4.23.
 
4.21. Disclosure. HJH confirms that neither it nor any person acting on its
behalf has provided the Shareholders or their respective agents or counsel with
any information that HJH believes constitutes material, non-public information
except insofar as the existence and terms of the proposed transactions hereunder
may constitute such information and except for information that will be
disclosed by HJH under a current report on Form 8-K filed within four business
days after the Closing. HJH understands and confirms that the Shareholders will
rely on the foregoing representations and covenants in effecting transactions in
securities of HJH. All disclosure provided to the Shareholders regarding HJH,
its business and the transactions contemplated hereby, furnished by or on behalf
of HJH (including HJH’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
4.22. Information Supplied. None of the information supplied or to be supplied
by HJH for inclusion or incorporation by reference in the 14f-1 Notice will, at
the date it is first mailed to HJH’s shareholders, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
 
4.23. Certain Registration Matters. HJH has not granted or agreed to grant to
any person any rights (including “piggy-back” registration rights) to have any
securities of HJH registered with the SEC or any other governmental authority
that have not been satisfied.
 
4.24. Listing and Maintenance Requirements. HJH is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
the listing and maintenance requirements for continued listing of the HJH Stock
on the trading market on which the HJH Stock is currently listed or quoted. The
issuance and sale of the Shares under this Agreement does not contravene the
rules and regulations of the trading market on which the HJH Stock are currently
listed or quoted, and no approval of the stockholders of HJH is required for HJH
to issue and deliver to the Shareholders the Shares contemplated by this
Agreement.
 
4.25. No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to HJH, or its businesses, properties,
prospects, operations or financial condition, that would be required to be
disclosed by HJH under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by HJH of its
common stock and which has not been publicly announced.
 
4.26. No Additional Agreements. HJH does not have any agreements or
understandings with the Shareholders with respect to the Transactions other than
as specified in this Agreement.
 
ARTICLE V
Conditions to Closing
 
5.1. HJH Conditions Precedent. The obligations of the Shareholders to enter into
and complete the Closing are subject, at the option of the Shareholders, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Shareholders in writing:
 
(a) Representations and Covenants . The representations and warranties of HJH
contained in this Agreement shall be true in all material respects, on and as of
the Closing Date, with the same force and effect as though made on and as of the
Closing Date. HJH shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing Date. HJH shall have delivered to
the Shareholders a certificate, dated the Closing Date, to the foregoing effect.
 
(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion or
Shareholders, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of HJH.
 
(c) Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by HJH for
the authorization, execution and delivery of this Agreement and the consummation
by it of the transactions contemplated by this Agreement shall have been
obtained and made by HJH, except where the failure to receive such consents,
waivers, approvals, authorizations or orders or to make such filings would not
have a HJH Material Adverse Effect.
 
 
 
13

--------------------------------------------------------------------------------


 
(d) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since February 1, 2009 which
has had or is reasonably likely to cause a HJH Material Adverse Effect.
 
(e) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of HJH, on a fully-diluted basis, as indicated on a schedule
to be delivered by the Parties at or prior to the Closing, shall be acceptable
to the Shareholders.
 
(f) SEC Reports. HJH shall have filed all reports and other documents required
to be filed by it under the U.S. federal securities laws through the Closing
Date.
 
(g) OTCBB Quotation. HJH shall have maintained its status as a company whose
common stock is quoted on the Over-the-Counter Bulletin Board and no reason
shall exist as to why such status shall not continue immediately following the
Closing.
 
(h) No Suspensions of Trading in HJH Stock; Listing. Trading in the HJH Stock
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding HJH) at any time since the date
of execution of this Agreement, and the HJH Stock shall have been at all times
since such date listed for trading on a trading market.
 
(i) Secretary’s Certificate. HJH shall have delivered to the Shareholders a
certificate, signed by its Secretary or Assistant Secretary, certifying that the
attached copies of the HJH Charter, HJH Bylaws and resolutions of its Board of
Directors approving this Agreement and the Transactions are all true, complete
and correct and remain in full force and effect.
 
(j) Good Standing Certificate. HJH shall have delivered to the Shareholders a
certificate of good standing of HJH dated within five (5) business days of
Closing issued by the Secretary of State of Delaware.
 
(k) Resignations and Appointments. HJH shall have delivered to ANC letters of
resignation from each of its directors and officers resigning from their
positions with HJH effective as of the Closing and evidence of the election of
(x) the persons identified by the Shareholders as directors effective as of the
Closing.
 
(l) Lien Searches. HJH shall have delivered to the Shareholders the results of
UCC, judgment lien and tax lien searches with respect to HJH, the results of
which indicated no liens on the assets of HJH.
 
(m) Release. Halcyon Jets, Inc. and the current directors and officers of HJH
and Halcyon Jets, Inc. (the “ HJH Parties ”) shall have executed and delivered a
release in favor of HJH, ANC and the Shareholders, in form and substance
satisfactory to the Shareholders.
 
(n) Liabilities. HJH shall have delivered to the Shareholders such pay-off
letters and releases, relating to any outstanding liabilities as they shall have
requested, and such pay-off letters shall be in a form and substance
satisfactory to the Shareholders; and to the extent that any such liabilities
are assigned and assumed by the HJH Parties or any third party, such assignment
and assumption agreement in a form and substance satisfactory to the
Shareholders.
 
(o) Issuance of Stock Certificates. At or within 5 business days following the
Closing, HJH shall deliver to each Shareholder a certificate representing the
new shares of HJH Stock issued to such Shareholder in accordance with Annex B .
 
5.2. The Shareholders Conditions Precedent. The obligations of HJH to enter into
and complete the Closing is subject, at the option of HJH, to the fulfillment on
or prior to the Closing Date of the following conditions, any one or more of
which may be waived by HJH in writing.
 
(a) Representations and Covenants. The representations and warranties of the
Shareholders contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date. The Shareholders shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by ANC and the Shareholders on or
prior to the Closing Date. The Shareholders shall have delivered to HJH a
certificate, dated the Closing Date, to the foregoing effect.
 
14

--------------------------------------------------------------------------------


 
 
 
(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of HJH, a
materially adverse effect on the assets, properties, business, operations or
condition (financial or otherwise) of ANC and the Shareholders.
 
(c) Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Shareholders or ANC for the authorization, execution and delivery of this
Agreement and the consummation by them of the transactions contemplated by this
Agreement, shall have been obtained and made by the Shareholders or ANC, except
where the failure to receive such consents, waivers, approvals, authorizations
or orders or to make such filings would not have an ANC Material Adverse Effect.
 
(d) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date of the ANC
Financial Statements which has had or is reasonably likely to cause an ANC
Material Adverse Effect.
 
(e) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of HJH, on a fully-diluted basis, as indicated on a schedule
to be delivered by the Parties at or prior to the Closing, shall be acceptable
to the Shareholders.
 
(f) Satisfactory Completion of Due Diligence. HJH shall have completed its
legal, accounting and business due diligence of ANC and the results thereof
shall be satisfactory to HJH in its sole and absolute discretion.
 
(g) ANC Officer’s Certificate. ANC shall have delivered to HJH a certificate,
signed by its authorized officer, certifying that the attached copies of the ANC
Constituent Instruments are all true, complete and correct and remain in full
force and effect.
 
(h) Delivery of Audit Report and Financial Statements. ANC shall have completed
the ANC Financial Statements and shall have received an audit report from an
independent audit firm that is registered with the Public Company Accounting
Oversight Board. The form and substance of the ANC Financial Statements shall be
satisfactory to HJH in its sole and absolute discretion.
 
(i) Audited Financial Statements and Form 10 Disclosure. ANC shall have provided
HJH with reasonable assurances that HJH will be able to comply with its
obligation to file a current report on Form 8-K within four (4) business days
following the Closing containing the requisite financial statements of ANC and
the requisite Form 10-type disclosure regarding ANC.
 
(j) Share Transfer Documents. The Shareholders shall have delivered to HJH
certificate(s) representing its ANC Stock, accompanied by a duly executed
instrument of transfer for transfer by the Shareholders of its ANC Stock to HJH.
 
ARTICLE VI
Covenants
 
6.1. Preparation of the 14f-1 Notice; Blue Sky Laws.
 
(a) As soon as possible following the date of this Agreement, and in any event,
within four (4) business days hereafter, ANC and HJH shall prepare and file with
the SEC the 14f-1 Notice in connection with the consummation of this Agreement.
HJH shall cause the 14f-1 Notice to be mailed to its stockholders as promptly as
practicable thereafter.
 
(b) HJH shall take any action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified) required to be taken under any
applicable state securities laws in connection with the issuance of the HJH
Stock in connection with this Agreement.
 
6.2. Public Announcements. HJH and the Shareholders will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to this
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
6.3. Fees and Expenses. All fees and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such fees or expenses, whether or
not this Agreement is consummated.
 
6.4. Continued Efforts. Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date.
 
 
15

--------------------------------------------------------------------------------


 
 
6.5. Exclusivity. Neither HJH nor the Shareholders shall (a) solicit, initiate,
or encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities of HJH or ANC
(as applicable), or any assets of HJH or ANC (as applicable) (including any
acquisition structured as a merger, consolidation, share exchange or other
business combination), (b) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any person to do or seek
any of the foregoing, or (c) take any other action that is inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby. Each shall notify the other immediately if any person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.
 
6.6. Filing of 8-K. HJH shall file, within four (4) business days of the date of
this Agreement and of the Closing Date, a current report on Form 8-K with the
SEC and attach as exhibits all required agreements disclosing the terms of this
Agreement and other requisite disclosure regarding the Transactions and
including the requisite audited consolidated financial statements of ANC and the
requisite Form 10 disclosure regarding ANC.
 
6.7. Furnishing of Information. As long as the Shareholders own the Shares, HJH
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by HJH
after the date hereof pursuant to the Exchange Act. As long as the Shareholders
own the Shares, if HJH is not required to file reports pursuant to such laws, it
will prepare and furnish to the Shareholders and make publicly available in
accordance with Rule 144(c) promulgated by the SEC pursuant to the Securities
Act, such information as is required for the Shareholders to sell Shares under
Rule 144. HJH further covenants that it will take such further action as the
Shareholder or any subsequent holder of the Shares may reasonably request, all
to the extent required from time to time to enable such person to sell Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.
 
6.8. Access. Each of HJH and ANC shall permit representatives of any other
parties to have full access to all premises, properties, personnel, books,
records, contracts, and documents of or pertaining to such party.
 
6.9. Preservation of Business. From the date of this Agreement until the Closing
Date, each of ANC and HJH shall, except as otherwise permitted by the terms of
this Agreement, operate only in the ordinary and usual course of business
consistent with its past practices and shall use reasonable commercial efforts
to (a) preserve intact its business organization, (b) preserve the good will and
advantageous relationships with customers, suppliers, independent contractors,
employees and other Persons material to the operation of its business, and (c)
not permit any action or omission that would cause any of its representations or
warranties contained herein to become inaccurate or any of its covenants to be
breached in any material respect.
 
ARTICLE VII
Miscellaneous
 
7.1. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):
 
If to HJH, to:
 
Halcyon Jets Holdings, Inc.
336 West 37th Street, 8th Floor
New York, New York  10019
Attn:  Gregory D. Cohen, CEO
 
with a copy to:
 
Greenbaum, Rowe, Smith & Davis LLP
P. O. Box 5600
99 Wood Avenue South
Woodbridge, New Jersey 07095
Attn:  W. Raymond Felton
 
If to the Shareholders, to the address set forth in Annex B.
 
7.2. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Parties. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
16

--------------------------------------------------------------------------------


 
 
7.3. Termination.
 
(a) The Parties may terminate this Agreement as provided below:
 
(i) The Parties may terminate this Agreement by mutual written consent at any
time prior to the Closing;
 
(ii) HJH may terminate this Agreement by giving written notice to the
Shareholders at any time prior to the Closing (A) in the event any Shareholder
has breached any material representation, warranty, or covenant contained in
this Agreement in any material respect, HJH has notified the Shareholders of the
breach, and the breach has continued without cure for a period of twenty (20)
days after the notice of breach; or (B) if the Closing shall not have occurred
on or before July 31, 2009 by reason of the failure of any condition precedent
under Section 5.2 hereof (unless the failure results primarily from HJH itself
breaching any representation, warranty, or covenant contained in this
Agreement); and
 
(iii) The Shareholders may terminate this Agreement by giving written notice to
HJH at any time prior to the Closing (A) in the event HJH has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Shareholders have notified HJH of the breach, and the
breach has continued without cure for a period of twenty (20) days after the
notice of breach; or (B) if the Closing shall not have occurred on or before
July 31, 2009 by reason of the failure of any condition precedent under Section
5.1 hereof (unless the failure results primarily from the Shareholders breaching
any representation, warranty, or covenant contained in this Agreement).
 
(b) If any party terminates this Agreement pursuant to Section 7.3(a) above, all
rights and obligations of the Parties hereunder shall terminate without any
liability of any Party to any other Party (except for any liability of any Party
then in breach).
 
7.4. Replacement of Securities. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, HJH shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to HJH of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares. If a replacement certificate or instrument evidencing any Shares is
requested due to a mutilation thereof, HJH may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
7.5. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Party hereto will
be entitled to specific performance under this Agreement. The Parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
7.6. Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
7.7. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the extent possible.
 
7.8. Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
7.9. Entire Agreement; Third Party Beneficiaries. This Agreement, taken together
with the ANC Disclosure Letter, (a) constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the Transactions and (b) are not intended to confer
upon any person other than the Parties any rights or remedies.
 
7.10. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.
 
 
17

--------------------------------------------------------------------------------


 
 
7.11. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 

  HALCYON JET HOLDINGS, INC.          
 
By:
/s/ Gregory D. Cohen       Name: Gregory D. Cohen       Title: Chief Executive
Officer          

 
ALLIANCE SHAREHOLDERS:
 
 


/s/ Alberta, Ltd
 
/s/ Lawler & Associates, LLP
1162489 Alberta, Ltd.
 
Lawler & Associates, LLP
      /s/ Jarvis Kosowan    
Jarvis Kosowan
          /s/ Larry Payne   /s/ Melita Dalgado
Larry Payne
  Melita Dalgado       /s/ Rick Norndon   /s/ Leaddog Capital, LP
Rick Norndon
  Leaddog Capital, LP       /s/ Leaddog Capital Markets, LLC   /s/ Nicole
Mongelli
Leaddog Capital Markets, LLC
  Nicole Mongelli       /s/ FSR, Inc.   /s/ Nick Antivachis
FSR, Inc.
  Nick Antivachis       /s/ Brenda Mongelli   /s/ LM Family Trust
Brenda Mongelli
 
LM Family Trust
      /s/ John Costino   /s/ Reback Living Trust
John Costino
  Reback Living Trust       /s/ Ken Santiamo   /s/ Jacqueline Fazio
Ken Santiamo
  Jacqueline Fazio       /s/ Jonathan Schwartz   /s/ Dana Hipple
Jonathan Schwartz
  Dana Hipple       /s/ Henry Wardi   /s/ Walter Whitt
Henry Wardi
  Walter Whitt       /s/ Demitri Argyros   /s/ Walter Whitt
Demitri Argyros
 
Rodney Leibowitz
           
Philip Forman
               



18

--------------------------------------------------------------------------------



 






ANNEX A
Definitions
 
                     “Action” means any action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
 
                     “Agreement” has the meaning set forth in the Preamble of
this Agreement.
 
“ANC ” has the meaning set forth in the Preamble of this Agreement.
 
                    “ANC Benefit Plans” has the meaning set forth in Section 3.7
of this Agreement.
 
                     “ANC Constituent Instruments” means the memorandum and
articles of association of ANC and such other constituent instruments of ANC as
may exist, each as amended to the date of this Agreement.
 
             “ANC Financial Statements” has the meaning set forth in Section
3.17 of this Agreement.
 
                     “ANC Material Adverse Effect” has the meaning set forth in
Section 3.1 of this Agreement.
 
                     “ANC Stock ” has the meaning set forth in the Background
Section of this Agreement.
 
                 “Closing” has the meaning set forth in Section 1.2 of this
Agreement.
 
                     “Closing Date” has the meaning set forth in Section 1.2 of
this Agreement.
 
                     “Consent” means any material consent, approval, license,
permit, order or authorization.
 
                     “Contract” means any contract, lease, license, indenture,
note, bond, agreement, permit, concession, franchise or other instrument.
 
                     “Exchange Act” means the Securities Exchange Act of 1934,
as amended.    
 
                     “Governmental Entity” means any federal, state, local or
foreign government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality, domestic or
foreign.
 
“HJH” has the meaning set forth in the Preamble of this Agreement.
 
                     “HJH Bylaws” means the Bylaws of HJH, as amended to the
date of this Agreement.
 
                     “HJH Charter” means the Articles of Incorporation of HJH,
as amended to the date of this Agreement.
 
                     “HJH Financial Statements” has the meaning set forth in the
Section 4.8 of this Agreement.
 
 
 
 
 
19

--------------------------------------------------------------------------------


 
 
 
                     “HJH Material Adverse Effect” has the meaning set forth in
the Section 4.1 of this Agreement.
 
                     “HJH Stock” has the meaning set forth in the Background
Section of this Agreement.
 
                     “HJH Stockholders” has the meaning set forth in Section
5.1(n) of this Agreement.
 
                     “Intellectual Property Right” means any patent, patent
right, trademark, trademark right, trade name, trade name right, service mark,
service mark right, copyright and other proprietary intellectual property right
and computer program.
 
                     “Law” means any statute, law, ordinance, rule, regulation,
order, writ, injunction, judgment, or decree.
 
                     “Lien” means any lien, security interest, pledge, equity
and claim of any kind, voting trust, Shareholder agreement and other
encumbrance.
 
                     “Party” has the meaning set forth in the Preamble of this
Agreement.
 
                     “SEC” means the Securities and Exchange Commission.
 
                     “SEC Reports” has the meaning set forth in Section 4.6 of
this Agreement.
 
                     “Securities Act” means the Securities Act of 1933, as
amended.
 
                     “Shares” has the meaning set forth in the Background
Section of this Agreement.
 
                     “Shareholders” has the meaning set forth in the Preamble of
this Agreement.
 
                     “Taxes” means all forms of taxation, whenever created or
imposed, and whether of the United States or elsewhere, and whether imposed by a
local, municipal, governmental, state, foreign, federal or other Governmental
Entity, or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts.
 
                     “Tax Return” means all federal, state, local, provincial
and foreign Tax returns, declarations, statements, reports, schedules, forms and
information returns and any amended Tax return relating to Taxes.
 
                     “Transactions” has the meaning set forth in Section 1.2 of
this Agreement.
 
                     “Transaction Documents” means this Agreement and any other
documents or agreements executed in connection with the Transactions.
 
                     “Voting HJH Debt ” has the meaning set forth in Section 4.3
of this Agreement.
 
                     “Voting ANC Debt ” has the meaning set forth in Section 3.3
of this Agreement.
 
 
 
 
20
 